

Exhibit 10.1
CRONOS GROUP INC.
2020 OMNIBUS EQUITY INCENTIVE PLAN
ARTICLE I
GENERAL
1.1 Purpose
The purpose of the Cronos Group Inc. 2020 Omnibus Equity Incentive Plan (as
amended from time to time, the “Plan”) is to help Cronos Group Inc., a
corporation formed under the Business Corporations Act (Ontario) (“Cronos”):
(1) attract, retain and motivate key employees (including prospective
employees), non-employee directors and consultants; (2) align the interests of
such persons with Cronos’ shareholders; and (3) promote ownership of Cronos’
equity. This Plan shall be effective for Awards granted effective on or after
the Effective Date. Beginning on the Effective Date, no new awards shall be
granted or awarded under the 2018 Amended and Restated Stock Option Plan or the
2015 Amended and Restated Stock Option Plan (together, the “Option Plans”) and
the Cronos Group Inc. Employment Inducement Award Plan #1 (the “Employment
Inducement Award Plan”). Awards granted under the Option Plans and the
Employment Inducement Award Plan prior to the Effective Date shall remain
outstanding under such plans in accordance with their terms and this Plan shall
not affect the terms or conditions of any such award.
1.2 Definitions of Certain Terms
For purposes of this Plan, the following terms have the meanings set forth
below:
1.2.1 “Acquisition Awards” has the meaning set forth in Section 1.6.1.
1.2.2 “Award” means an award made pursuant to the Plan.
1.2.3 “Award Agreement” means the written document by which each Award is
evidenced, and which may, but need not be (as determined by the Committee),
executed or acknowledged by a Grantee as a condition to receiving an Award or
the benefits under an Award, and which sets forth the terms and provisions
applicable to Awards granted under the Plan to such Grantee. Any reference
herein to an agreement in writing shall be deemed to include an electronic
writing to the extent permitted by applicable law.
1.2.4 “Board” means the Board of Directors of Cronos.


1.2.5 “Certificate” means a stock certificate or other appropriate document or
evidence of ownership representing Common Shares.
1.2.6 “Change of Control” means:
(a) the consummation of any transaction or series of transactions, including any
reorganization, recapitalization, statutory share exchange, consolidation,
amalgamation, arrangement, merger or issue of voting shares in the capital of
Cronos, the result of which is that any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, association, joint-stock company, estate, trust, organization,
governmental authority or other entity of any kind or nature (“Person”), or
group of Persons acting jointly or in concert for purposes of such transaction
or series of transactions, becomes the beneficial owner, directly or indirectly,
of more than 50% of the voting securities in the capital of the entity resulting
from such transaction or series of transactions or the entity that acquired all
or substantially all of the business or assets of Cronos in a transaction or
series of transactions described in paragraph (b) below (in each case, the
“Surviving Company”) or the ultimate parent entity that has beneficial ownership
of sufficient voting power to elect a majority of the board of directors (or
analogous governing body) of the Surviving Company (the “Parent Company”),
measured by voting power of the outstanding voting securities eligible to elect
members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company) rather
than the number of securities (but shall not include the creation of a holding
company or other transaction that does not involve any substantial change in the
proportion of direct or indirect beneficial ownership of the voting securities
of Cronos prior to the consummation of the transaction or series of
transactions); provided that the exercise
-1-



--------------------------------------------------------------------------------



by Altria Summit LLC (or any of its affiliates as of the Effective Date) of the
Purchased Warrant (as defined in the Subscription Agreement, by and among the
Company, Altria Summit LLC and Altria Group, Inc., dated as of December 7, 2018)
shall not constitute a Change of Control pursuant to this clause (a); provided
further that in the event of a change of control of Altria Summit LLC, the Board
has discretion to determine whether such change of control constitutes a Change
of Control pursuant to this clause (a);
(b) the direct or indirect sale, transfer or other disposition, in one or a
series of transactions, of all or substantially all of the business or assets of
Cronos, taken as a whole, to any Person or group of Persons acting jointly or in
concert for purposes of such transaction or series of transactions (other than
to any affiliates of Cronos); or
(c) Incumbent Directors during any consecutive twelve (12) month period ceasing
to constitute a majority of the Board (for the purposes of this paragraph, an
“Incumbent Director” shall mean any member of the Board who is a member of the
Board immediately prior to the occurrence of a contested election of directors
of Cronos or any person becoming a director whose election or nomination for
election was approved by a vote of at least two thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of Cronos in which such person is named as a nominee for
director, without written objection to such nomination)).
1.2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto, and the applicable rulings and regulations
thereunder.
1.2.8 “Committee” has the meaning set forth in Section 1.3.1.
1.2.9 “Common Shares” means the common shares in the capital of Cronos, no par
value per share, and any other securities or property issued in exchange
therefor or in lieu thereof pursuant to Section 1.6.3.
1.2.10 “Company” means Cronos and any Subsidiary, and any successor entity
thereto.
1.2.11 “Consent” has the meaning set forth in Section 3.3.2.
1.2.12 “Consultant” means any individual (other than a non-employee Director),
corporation, partnership, limited liability company or other entity that
provides bona fide consulting or advisory services to the Company.
1.2.13 “Covered Person” has the meaning set forth in Section 1.3.4.
1.2.14 “Cronos” has the meaning set forth in Section 1.1.
1.2.15 “Director” means a member of the Board.
1.2.16 “Disability” means a physical or mental incapacity of the Grantee that
has prevented the Grantee from performing the duties, with any accommodation
required by applicable law, customarily assigned to the Grantee for 180 calendar
days, whether or not consecutive, out of any twelve (12) consecutive months and
that in the opinion of the Company, acting on the basis of advice from a duly
qualified medical practitioner, is likely to continue to a similar degree.
1.2.17 “Effective Date” has the meaning set forth in Section 3.24.
1.2.18 “Employee” means a regular employee of the Company, but does not include
a non-employee Director.
1.2.19 “Employment” means a Grantee’s performance of services for the Company,
as determined by the Committee. The terms “employ” and “employed” shall have
their correlative meanings. Unless otherwise addressed in a Grantee’s employment
or similar agreement with the Company, and subject to the requirements of
applicable law, the Committee in its sole discretion may determine (a) whether
and when a Grantee’s leave of absence results in a termination of Employment,
(b) whether and when a change in a Grantee’s association with the Company
results in a termination of Employment and (c) the impact, if any, of any such
leave of absence or change in association on outstanding Awards. Unless
expressly provided otherwise, any references in the Plan or any Award Agreement
to a Grantee’s Employment being terminated shall include both voluntary and
involuntary terminations, and the involuntary termination of a Grantee’s
Employment shall occur on the date that the Grantee ceases performing services
for the Company on a permanent basis, whether such termination is lawful or
otherwise, without regard to any required period of notice, pay in lieu of
notice,
-2-



--------------------------------------------------------------------------------



severance pay or similar compensation or benefits (and without regard for any
claim for damages in respect thereof), except as expressly required by
applicable employment or labour standards legislation. Notwithstanding the
foregoing, with respect to any Award subject to Section 409A (and not exempt
therefrom), a Grantee’s termination of Employment means a Grantee’s “separation
from service” (as such term is defined and used in Section 409A).
1.2.20 “Employment Inducement Award Plan” has the meaning set forth in Section
1.1.
1.2.21 “Exchange” means the Toronto Stock Exchange, the NASDAQ Global Market or
any other stock exchange on which the Common Shares are listed and posted for
trading or quoted.
1.2.22 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor thereto, and the applicable rules and regulations
thereunder.
1.2.23 “Fair Market Value” means, with respect to a particular date, (a) if the
Common Shares are traded on one or more Exchanges, the closing price of a Common
Share as reported by any one such Exchange (as selected by the Committee in good
faith, taking into account applicable legal and tax requirements) on the
immediately preceding trading day, and (b) if the Common Shares are not traded
on an Exchange, the value of a Common Share as determined by the Committee in
good faith, taking into account applicable legal and tax requirements and any
valuation performed by a third party valuation expert, in accordance with
Section 409A of Code or in the case of Incentive Stock Options Section 422 of
the Code, as applicable.
1.2.24 “Grantee” means an Employee, Director or Consultant who receives an
Award.
1.2.25 “Incentive Stock Option” means a Stock Option to purchase Common Shares
that is intended to be an “incentive stock option” within the meaning of
Sections 421 and 422 of the Code, as now constituted or subsequently amended, or
pursuant to a successor provision of the Code, and which is designated as an
Incentive Stock Option in the applicable Award Agreement.
1.2.26 “Incumbent Directors” has the meaning provided in the definition of
Change of Control.
1.2.27 “Just Cause” means: (a) with respect to a Grantee employed pursuant to a
written employment agreement which agreement includes a definition of “Just
Cause” or “Cause”, “Just Cause” or “Cause” as defined in that agreement or (b)
with respect to any other Grantee, the occurrence of any of the following: (i)
any act or omission by such Grantee that constitutes “just cause” or “cause”
under applicable law (including applicable common law); (ii) such Grantee’s
repeated failure or refusal to perform his or her principal duties and
responsibilities after notice from his or her manager or other officer of the
Company; (iii) misappropriation of the funds or property of the Company; (iv)
use of alcohol or drugs in violation of the Company’s policies on such use or
interfering with his or her obligations to the Company, continuing after a
single warning (subject to the Company’s obligations under applicable law); (v)
the indictment, arrest or conviction in a court of law for, or the entering of a
plea of guilty to, a summary or indictable offense or any crime involving moral
turpitude, fraud, dishonesty or theft (subject to the Company’s obligations
under applicable law); (vi) the misuse of Company computers or computer network
systems for non-Company business; (vii) engaging in any act (including without
restriction, an act of sexual or other harassment as determined by the Company)
which is a violation of any law, regulation or Company policy; or (viii) any
willful or intentional act which injures or could reasonably be expected to
injure the reputation, business or business relationships of the Company.
1.2.28 “Option Plans” has the meaning set forth in Section 1.1.
1.2.29 “Other Stock-Based or Cash-Based Awards” has the meaning set forth in
Section 2.8.
1.2.30 “Plan” has the meaning set forth in Section 1.1.
1.2.31 “Plan Action” has the meaning set forth in Section 3.3.1.
1.2.32 “Restricted Shares” has the meaning set forth in Section 2.5.1.
1.2.33 “Restricted Share Units” has the meaning set forth in Section 2.6.
-3-



--------------------------------------------------------------------------------



1.2.34 “Section 409A” means Section 409A of the Code, including any amendments
or successor provisions to that section, and any regulations and other
administrative guidance thereunder, in each case as they may be from time to
time amended or interpreted through further administrative guidance.
1.2.35 “Securities Act” means the Securities Act of 1933, as amended from time
to time, or any successor thereto, and the applicable rules and regulations
thereunder.
1.2.36 “Share Appreciation Rights” has the meaning set forth in Section 2.4.1.
1.2.37 “Share Limit” has the meaning set forth in Section 1.6.1.
1.2.38 “Stock Options” has the meaning set forth in Section 2.3.1.
1.2.39 “Subsidiary” means any corporation, partnership, limited liability
company or other legal entity in which Cronos, directly or indirectly, owns
shares or other equity interests possessing more than 50% of the total combined
voting power of all classes of the then-outstanding shares or other equity
interests.
1.2.40 “Ten Percent Shareholder” means a person owning shares possessing more
than 10% of the total combined voting power of all classes of shares of Cronos
and of any Subsidiary or parent corporation of Cronos.
1.2.41 “Treasury Regulations” means the regulations promulgated under the Code
by the United States Treasury Department, as amended.
1.3 Administration
1.3.1 The Compensation Committee of the Board (as constituted from time to time,
and including any successor committee, the “Committee”) shall administer the
Plan, unless a different committee is appointed by the Board. In particular, the
Committee shall have the authority, in its sole discretion, to:
(a) exercise all of the powers granted to it under the Plan;
(b) construe, interpret and implement the Plan and all Award Agreements;
(c) prescribe, amend and rescind rules and regulations relating to the Plan,
including rules governing the Committee’s own operations;
(d) make all determinations necessary or advisable in administering the Plan;
(e) correct any defect, supply any omission and reconcile any inconsistency in
the Plan;
(f) amend the Plan to reflect changes in applicable law;
(g) grant, or recommend to the Board for approval to grant, Awards and determine
who shall receive Awards, when such Awards shall be granted and the terms of
such Awards, including setting forth provisions with regard to the effect of a
termination of Employment on such Awards and conditioning the vesting of, or the
lapsing of any applicable vesting restrictions or other vesting conditions on,
Awards upon the attainment of performance goals and/or upon continued service;
(h) amend any outstanding Award Agreement in any respect, including, without
limitation, to
(1) accelerate the time or times at which the Award becomes vested, unrestricted
or may be exercised (and, in connection with such acceleration, the Committee
may provide that any Common Shares acquired pursuant to such Award shall be
Restricted Shares, which are subject to vesting, transfer, forfeiture or
repayment provisions similar to those in the Grantee’s underlying Award);
-4-



--------------------------------------------------------------------------------



(2) accelerate the time or times at which Common Shares are delivered under the
Award (and, without limitation on the Committee’s rights, in connection with
such acceleration, the Committee may provide that any Common Shares delivered
pursuant to such Award shall be Restricted Shares, which are subject to vesting,
transfer, forfeiture or repayment provisions similar to those in the Grantee’s
underlying Award);
(3) waive or amend any goals, restrictions, vesting provisions or conditions set
forth in such Award Agreement, or impose new goals, restrictions, vesting
provisions and conditions, subject to Section 3.1; or
(4) reflect a change in the Grantee’s circumstances (e.g., a change to part-time
employment status or a change in position, duties or responsibilities); and
(i) determine at any time whether, to what extent and under what circumstances
and method or methods, subject to Section 3.14 and except as expressly provided
in the applicable Award Agreement,
(1) Awards may be:
(A) settled in cash, Common Shares, other securities, other Awards or other
property (in which event, the Committee may specify what other effects such
settlement shall have on the Grantee’s Award, including the effect on any
repayment provisions under the Plan or Award Agreement);
(B) exercised; or
(C) canceled, forfeited or suspended;
(2) delivery of Common Shares, other securities, other Awards or other property
and other amounts payable with respect to an Award may be deferred either
automatically or at the election of the Grantee thereof or of the Committee; and
(3) the exercise price for any Stock Option (other than an Incentive Stock
Option, unless the Committee determines that such a Stock Option shall no longer
constitute an Incentive Stock Option) or Share Appreciation Right may be reset.
1.3.2 Actions of the Committee may be taken by the vote of a majority of its
members present at a meeting (which may be held telephonically). Any action may
be taken by a written instrument signed by a majority of the Committee members,
and action so taken shall be as fully effective as if it had been taken by a
vote at a meeting. The determination of the Committee on all matters relating to
the Plan or any Award Agreement shall be final, binding and conclusive. To the
extent permitted by applicable law, the Committee may allocate among its members
and delegate to any person who is not a member of the Committee, or to any
administrative group within the Company, any of its powers, responsibilities or
duties. In delegating its authority, the Committee shall consider the extent to
which any delegation may cause Awards to fail to meet the requirements of Rule
16(b)-3(d)(1) or Rule 16(b)-3(e) under the Exchange Act. Except as specifically
provided to the contrary, references to the Committee include any administrative
group, individual or individuals to whom the Committee has delegated its duties
and powers.
1.3.3 Notwithstanding anything to the contrary contained herein, the Board may,
in its sole discretion, at any time and from time to time, grant Awards or
administer the Plan. In any such case, the Board shall have all of the authority
and responsibility granted to the Committee herein.
1.3.4 No member of the Committee or any person to whom the Committee delegates
its powers, responsibilities or duties in writing, including by resolution (each
such person, a “Covered Person”), shall have any liability to any person
(including any Grantee) for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any Award, except
as expressly provided by statute. Each Covered Person shall be indemnified and
held harmless by the Company against and from:
-5-



--------------------------------------------------------------------------------



(a) any loss, cost, liability or expense (including attorneys’ fees) that may be
imposed upon or incurred by such Covered Person in connection with or resulting
from any action, suit or proceeding to which such Covered Person may be a party
or in which such Covered Person may be involved by reason of any action taken or
omitted to be taken under the Plan or any Award Agreement, in each case, in good
faith; and
         (b) any and all amounts paid by such Covered Person, with the Company’s
approval, in settlement thereof, or paid by such Covered Person in satisfaction
of any judgment in any such action, suit or proceeding against such Covered
Person, provided that the Company shall have the right, at its own expense, to
assume and defend any such action, suit or proceeding and, once the Company
gives notice of its intent to assume the defense, the Company shall have sole
control over such defense with counsel of the Company’s choice.
The foregoing right of indemnification shall not be available to a Covered
Person to the extent that a court of competent jurisdiction in a final judgment
or other final adjudication, in either case, not subject to further appeal,
determines that the acts or omissions of such Covered Person giving rise to the
indemnification claim resulted from such Covered Person’s bad faith, fraud or
willful misconduct. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which Covered Persons may be
entitled under Cronos’ articles of incorporation or bylaws, as amended from time
to time, pursuant to any individual indemnification agreements between such
Covered Person and the Company, as a matter of law, or otherwise, or any other
power that the Company may have to indemnify such persons or hold them harmless.
1.4 Persons Eligible for Awards
Awards under the Plan may be made to Employees, Directors and Consultants.
1.5 Types of Awards Under the Plan
Awards may be made under the Plan in the form of cash-based or share-based
Awards. Share-based Awards may be in the form of any of the following, in each
case in respect of Common Shares:
(a) Stock Options;
(b) Share Appreciation Rights;
(c) Restricted Shares;
(d) Restricted Share Units;
(e) Dividend Equivalent Rights; and
(f) Other share-based or cash-based Awards (as further described in Section 2.8)
that the Committee determines to be consistent with the purposes of the Plan and
the interests of the Company.
1.6 Common Shares Available for Awards
1.6.1 Common Shares Subject to the Plan. Subject to the other provisions of this
Section 1.6, the total number of Common Shares that may be granted under the
Plan shall be (a) 19,999,273 plus (b) the number of Common Shares (not exceeding
14,149,502) underlying any award outstanding under the Option Plans as of the
Effective Date which, on or after the Effective Date, expires or is forfeited,
terminated or canceled for any reason without having been exercised or settled
in full plus (c) the number of Common Shares (not exceeding 732,972) underlying
any award outstanding under the Employment Inducement Award Plan as of the
Effective Date which, on or after the Effective Date, expires or is forfeited,
terminated or canceled for any reason without having been exercised or settled
in full (the sum of (a), (b) and (c), the “Share Limit”). For the avoidance of
doubt, the Share Limit shall not exceed 34,881,747. Common Shares subject to
awards that are assumed, converted or substituted under the Plan as a result of
the Company’s acquisition of another company (including by way of merger,
combination or similar transaction) (“Acquisition Awards”) shall not count
against the number of Common Shares that may be granted under the Plan.
Available shares under a shareholder-approved plan of an acquired
-6-



--------------------------------------------------------------------------------



company (as appropriately adjusted to reflect the transaction) may be used for
Awards under the Plan and do not reduce the maximum number of shares available
for grant under the Plan, subject to applicable stock exchange requirements.
1.6.2 Replacement of Shares. Common Shares subject to an Award that is forfeited
(including any Restricted Shares repurchased by the Company at the same price
paid by the Grantee so that such Common Shares are returned to the Company) or
expires, to the extent of such forfeiture or expiration, shall be available for
future grants of Awards under the Plan and shall be added back in the same
number of Common Shares as were deducted in respect of the grant of such Award.
The payment of Dividend Equivalent Rights in cash in conjunction with any
outstanding Awards shall not be counted against the Common Shares available for
issuance under the Plan. Common Shares tendered by a Grantee or withheld by the
Company in payment of the exercise price of a Stock Option or to satisfy any tax
withholding obligation with respect to an Award shall also be available for
Awards. With respect to Awards of share-settled Share Appreciation Rights, the
Share Limit shall be reduced by the full number of Common Shares underlying the
exercised portion of such Award (rather than only the Common Shares actually
delivered upon exercise).
1.6.3 Adjustments. The Committee shall:
         (a) adjust the number of Common Shares authorized pursuant to Section
1.6.1;
         (b) adjust the number of Common Shares set forth in Section 2.3.2 that
can be issued through Incentive Stock Options; and
(c) adjust the terms of any outstanding Awards (including, without limitation,
the number of Common Shares covered by each outstanding Award, the type of
property or securities to which the Award relates and the exercise or strike
price of any Award);
in such manner as it deems appropriate (including, without limitation, by
payment of cash) to prevent the enlargement or dilution of rights, as a result
of any increase or decrease in the number of issued Common Shares (or issuance
of shares of stock other than Common Shares) resulting from a recapitalization,
stock split, reverse stock split, stock dividend, spinoff, split-up,
combination, reclassification or exchange of Common Shares, merger,
consolidation, arrangement, rights offering, separation, reorganization or
liquidation or any other change in the corporate structure or Common Shares,
including any extraordinary dividend or extraordinary distribution; provided
that no such adjustment may be made if or to the extent that it would cause an
outstanding Award to cease to be exempt from, or to fail to comply with, Section
409A.
1.6.4 Assumption or Substitution of Awards. The Committee may, without affecting
the number of Common Shares available pursuant to Section 1.6.1, authorize the
issuance or assumption of benefits under the Plan in connection with any merger,
consolidation, acquisition of property or shares, reorganization or similar
transaction upon such terms and conditions as it may deem appropriate, subject
to compliance with Section 409A and any other applicable provisions of the Code.
1.7 Minimum Vesting
Notwithstanding any other provision of the Plan to the contrary, all Awards, and
all portions of Awards, shall be subject to a minimum vesting schedule of at
least twelve (12) months following the date of grant of the Award; provided,
however, that the foregoing limitations shall not preclude the acceleration of
vesting of any such Award upon the death or Disability of the Grantee, as
determined by the Committee in its discretion, and shall not apply to Awards
that are granted in lieu of earned cash compensation or earned Awards that are
otherwise settled in cash. Notwithstanding the foregoing, Awards with respect to
5% of the maximum aggregate number of Common Shares that may be granted under
the Plan pursuant to Section 1.6.1 may be granted under the Plan to any one or
more Grantees without respect to such minimum vesting provisions.
1.8 Limits on Compensation to Non-Employee Directors
No non-employee Director of Cronos may be granted (in any calendar year)
compensation, solely with respect to his or her service as a member of the
Board, with a value in excess of $500,000, with the value of any equity based
awards based on the accounting grant date value of such award; provided,
however, that the foregoing limitation shall be
-7-



--------------------------------------------------------------------------------



$1,000,000 for the calendar year in which a non-employee Director is newly
appointed as a member of the Board or is designated the Chairman or Lead
Director of the Board.


ARTICLE II
AWARDS UNDER THE PLAN
2.1 Agreements Evidencing Awards
Each Award granted under the Plan shall be evidenced by an Award Agreement that
shall contain such provisions and conditions as the Committee deems appropriate.
Unless otherwise provided herein or in the Award Agreement, the Committee may
grant Awards in tandem with or, subject to Section 3.14, in substitution for or
satisfaction of any other Award or Awards granted under the Plan or any award
granted under any other plan of the Company. By accepting an Award pursuant to
the Plan, a Grantee thereby agrees that the Award shall be subject to all of the
terms and provisions of the Plan and the applicable Award Agreement.
2.2 No Rights as a Shareholder
No Grantee (or other person having rights pursuant to an Award) shall have any
of the rights of a shareholder of Cronos with respect to Common Shares subject
to an Award until the delivery of such Common Shares. Except as otherwise
provided in Section 1.6.3, no adjustments shall be made for dividends,
distributions or other rights (whether ordinary or extraordinary, and whether in
cash, Common Shares, other securities or other property) for which the record
date is before the date the Certificates for the Common Shares are delivered, or
in the event the Committee elects to use another system, such as book entries by
the transfer agent, before the date in which such system evidences the Grantee’s
ownership of such Common Shares.
2.3 Stock Options
2.3.1 Grant. Stock options may be granted to eligible recipients in such number
and at such times during the term of the Plan as the Committee may determine
(“Stock Options”).
2.3.2 Incentive Stock Options. At the time of grant, the Committee shall
determine:
(a) whether all or any part of a Stock Option granted to an eligible Employee
shall be an Incentive Stock Option and
(b) the number of Common Shares subject to such Incentive Stock Option;
provided, however, that
(1) the aggregate Fair Market Value (determined as of the time the Stock Option
is granted) of the stock with respect to which Incentive Stock Options are
exercisable for the first time by an eligible Employee during any fiscal year
(under all such plans of Cronos and of any Subsidiary or parent corporation of
Cronos) may not exceed $100,000; and
(2) no Incentive Stock Option (other than an Incentive Stock Option that may be
assumed or issued by the Company in connection with a transaction to which
Section 424(a) of the Code applies) may be granted to a person who is not
eligible to receive an Incentive Stock Option under the Code.
The form of any Stock Option which is entirely or in part an Incentive Stock
Option shall clearly indicate that such Stock Option is an Incentive Stock
Option or, if applicable, the number of Common Shares subject to the Incentive
Stock Option. No more than 5,000,000 Common Shares (as adjusted pursuant to the
provisions of Section 1.6.3) that can be delivered under the Plan may be issued
through Incentive Stock Options.
2.3.3 Exercise Price. The exercise price per share with respect to each Stock
Option shall be determined by the Committee but, except as otherwise permitted
by Section 1.6.3, may never be less than the Fair Market Value (or, in the case
of an Incentive Stock Option granted to a Ten Percent Shareholder, 110% of the
Fair Market Value). Unless otherwise noted
-8-



--------------------------------------------------------------------------------



in the Award Agreement, the Fair Market Value shall be determined with respect
to the date of grant of the Award of Stock Options.
2.3.4 Term of Stock Option. In no event shall any Stock Option be exercisable
after the expiration of ten (10) years (or, in the case of an Incentive Stock
Option granted to a Ten Percent Shareholder, five (5) years) from the date on
which the Stock Option is granted.
2.3.5 Vesting and Exercise of Stock Option and Payment for Common Shares. A
Stock Option may vest and be exercised at such time or times and subject to such
terms and conditions as shall be determined by the Committee at the time the
Stock Option is granted and set forth in the Award Agreement. Subject to any
limitations in the applicable Award Agreement, any Common Shares not acquired
pursuant to the exercise of a Stock Option on the applicable vesting date may be
acquired thereafter at any time before the final expiration of the Stock Option.
To exercise a Stock Option, the Grantee must give written notice to the Company
specifying the number of Common Shares to be acquired and accompanied by payment
of the full purchase price therefor in cash or in another form as determined by
the Committee, which may, subject to the terms of the applicable Award
Agreement, include:
(a) bank transfer;
(b) Common Shares, based on the Fair Market Value as of the exercise date;
(c) any other form of consideration approved by the Company and permitted by
applicable law; and
(d) any combination of the foregoing.
The Committee may also make arrangements for the cashless exercise of a Stock
Option. Any person exercising a Stock Option shall make such representations and
agreements and furnish such information as the Committee may, in its sole
discretion, deem necessary or desirable to effect or assure compliance by the
Company on terms acceptable to the Company with the provisions of the Securities
Act, the Exchange Act and any other applicable legal requirements. The Committee
may, in its sole discretion, also take whatever additional actions it deems
appropriate to effect such compliance, including, without limitation, placing
legends on share certificates and issuing stop-transfer notices to agents and
registrars. If a Grantee so requests, Common Shares acquired pursuant to the
exercise of a Stock Option may be issued in the name of the Grantee and another
jointly with the right of survivorship.
2.3.6 No Repricing or Reloads. Except as otherwise permitted by Section 1.6.3,
reducing the exercise price of Stock Options issued and outstanding under the
Plan, including through amendment, cancellation in exchange for the grant of a
substitute Award or repurchase for cash or other consideration (in each case
that has the effect of reducing the exercise price), shall require the approval
of Cronos’ shareholders. The Company shall not grant any Stock Options with
automatic reload features.
2.4 Share Appreciation Rights
2.4.1 Grant. Share appreciation rights may be granted to eligible recipients in
such number and at such times during the term of the Plan as the Committee may
determine (“Share Appreciation Rights”).
2.4.2 Exercise Price. The exercise price per share with respect to each Share
Appreciation Right shall be determined by the Committee but, except as otherwise
permitted by Section 1.6.3, may never be less than the Fair Market Value. Unless
otherwise noted in the Award Agreement, the Fair Market Value shall be
determined with respect to the date of grant of the Award of Share Appreciation
Rights.
2.4.3 Term of Share Appreciation Right. In no event shall any Share Appreciation
Right be exercisable after the expiration of ten (10) years from the date on
which the Share Appreciation Right is granted.
2.4.4 Vesting and Exercise of Share Appreciation Right and Delivery of Common
Shares. Each Share Appreciation Right may vest and be exercised in such
installments as may be determined in the Award Agreement at the time the Share
Appreciation Right is granted. Subject to any limitations in the applicable
Award Agreement, any Share
-9-



--------------------------------------------------------------------------------



Appreciation Right not exercised on the applicable vesting date may be exercised
thereafter at any time before the final expiration of the Share Appreciation
Right.
To exercise a Share Appreciation Right, the Grantee must give written notice to
the Company specifying the number of Share Appreciation Rights to be exercised.
Upon exercise of Share Appreciation Rights, Common Shares, cash or other
securities or property, or a combination thereof, as specified by the Committee,
equal in value to:
(a) the excess of:
(1)  the Fair Market Value of the Common Shares on the date of exercise over
(2)  the exercise price of such Share Appreciation Right
multiplied by
(b) the number of Share Appreciation Rights exercised, shall be delivered to the
Grantee.
Any person exercising a Share Appreciation Right shall make such representations
and agreements and furnish such information as the Committee may, in its sole
discretion, deem necessary or desirable to effect or assure compliance by the
Company on terms acceptable to the Company with the provisions of the Securities
Act, the Exchange Act and any other applicable legal requirements. If a Grantee
so requests, Common Shares acquired pursuant to the exercise of a Share
Appreciation Right may be issued in the name of the Grantee and another jointly
with the right of survivorship.
2.4.5 No Repricing or Reloads. Except as otherwise permitted by Section 1.6.3,
reducing the exercise price of Share Appreciation Rights issued and outstanding
under the Plan, including through amendment, cancellation in exchange for the
grant of a substitute Award or repurchase for cash or other consideration (in
each case that has the effect of reducing the exercise price), shall require the
approval of Cronos’ shareholders. The Company shall not grant any Share
Appreciation Rights with automatic reload features.
2.5 Restricted Shares
2.5.1 Grants. The Committee may grant or offer for sale restricted shares in
such amounts and subject to such terms and conditions as the Committee may
determine (“Restricted Shares”). Upon the delivery of such Common Shares, the
Grantee shall have the rights of a shareholder with respect to the Restricted
Shares, subject to any other restrictions and conditions as the Committee may
include in the applicable Award Agreement. Each Grantee of an Award of
Restricted Shares shall be issued a Certificate in respect of such Restricted
Shares, unless the Committee elects to use another system, such as book entries
by the transfer agent, as evidencing ownership of such Restricted Shares. In the
event that a Certificate is issued in respect of Restricted Shares, such
Certificate may be registered in the name of the Grantee, and shall, in addition
to such legends required by applicable securities laws, bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Award, but shall be held by the Company or its designated agent until the time
the restrictions lapse.
2.5.2 Right to Vote and Receive Dividends on Restricted Shares. Each Grantee of
an Award of Restricted Shares shall, during the period of restriction, be the
beneficial and record owner of such Restricted Shares and shall have full voting
rights with respect thereto. During the period of restriction, all ordinary cash
dividends or other ordinary distributions paid upon any Restricted Share shall
be retained by the Company and shall be paid to the relevant Grantee (without
interest) when the Award of Restricted Shares vests and shall revert back to the
Company if for any reason the Restricted Share upon which such dividends or
other distributions were paid reverts back to the Company (any extraordinary
dividends or other extraordinary distributions shall be treated in accordance
with Section 1.6.3).
2.6 Restricted Share Units
The Committee may grant Awards of restricted share units (“Restricted Share
Units”) in such amounts and subject to such terms and conditions as the
Committee may determine. A Grantee of a Restricted Share Unit shall have only
the rights of a general unsecured creditor of the Company until delivery of
Common Shares, cash or other securities or property is made as specified in the
applicable Award Agreement. On the delivery date specified in the Award
Agreement,
-10-



--------------------------------------------------------------------------------



the Grantee of each Restricted Share Unit not previously forfeited or terminated
shall receive one share of Common Shares, cash or other securities or property
equal in value to a share of Common Shares or a combination thereof, as
specified by the Committee unless otherwise prescribed in the Award Agreement.
2.7 Dividend Equivalent Rights
The Committee may include in the Award Agreement with respect to any Award,
other than an Award of Stock Options or Share Appreciation Rights, a dividend
equivalent right entitling the Grantee to receive amounts equal to all or any
portion of the regular cash dividends that would be paid on the Common Shares
covered by such Award if such Common Shares had been delivered pursuant to such
Award (“Dividend Equivalent Right”). The grantee of a Dividend Equivalent Right
shall have only the rights of a general unsecured creditor of the Company until
payment of such amounts is made as specified in the applicable Award Agreement.
In the event such a provision is included in an Award Agreement, the Committee
shall determine, and specify in the Award Agreement, whether such payments shall
be made in cash, in Common Shares or in another form, the time or times at which
they shall be made, and such other terms and conditions as the Committee shall
deem appropriate, including whether the amounts subject to a Dividend Equivalent
Right may be notionally reinvested in the form of Award to which the Award
Agreement relates; provided that in no event may such payments be made unless
and until the Award to which they relate vests.
2.8 Performance-Based and Other Share-Based or Cash-Based Awards
The Committee may grant other types of equity-based, equity-related or
cash-based Awards (including the grant or offer for sale of unrestricted Common
Shares, performance share awards and performance units settled in cash) (“Other
Share-Based or Cash-Based Awards”) in such amounts and subject to such terms and
conditions as the Committee may determine. The terms and conditions set forth by
the Committee in the applicable Award Agreement may relate to the achievement of
performance goals, as determined by the Committee at the time of grant. Such
Awards may entail the transfer of actual Common Shares to Award recipients and
may include Awards designed to comply with or take advantage of the applicable
local laws of jurisdictions other than the United States.
2.9 Repayment If Conditions Not Met
If the Committee determines that all terms and conditions of the Plan and a
Grantee’s Award Agreement were not satisfied, and that the failure to satisfy
such terms and conditions is material, then the Grantee shall be obligated to
pay the Company immediately upon demand therefor, (a) with respect to a Stock
Option and a Share Appreciation Right, an amount equal to the excess of the Fair
Market Value (determined at the time of exercise) of the Common Shares that were
delivered in respect of such exercised Stock Option or Share Appreciation Right,
as applicable, over the exercise price paid therefor, (b) with respect to
Restricted Shares, an amount equal to the Fair Market Value (determined at the
time such Common Shares became vested) of such Restricted Shares and (c) with
respect to Restricted Share Units, an amount equal to the Fair Market Value
(determined at the time of delivery) of the Common Shares delivered with respect
to the applicable delivery date, in each case with respect to clauses (a), (b)
and (c) of this Section 2.9, after reducing for any amount applied to satisfy
withholding tax or other obligations in respect of such Award.
ARTICLE III
MISCELLANEOUS
3.1 Amendment of the Plan
3.1.1 Unless otherwise provided in the Plan or in an Award Agreement, the Board
may, at any time and from time to time, suspend, discontinue, revise or amend
the Plan in any respect whatsoever, but, subject to Sections 1.3 and 1.6.3, no
such amendment may materially adversely impair the rights of a Grantee with
respect to any outstanding Award without the Grantee’s consent. Subject to
Sections 1.3 and 1.6.3, an Award Agreement may not be amended to materially
adversely impair the rights of a Grantee without the Grantee’s consent.
3.1.2 Unless otherwise determined by the Board, shareholder approval of any
suspension, discontinuance, revision or amendment shall be obtained only to the
extent necessary to comply with any applicable laws, regulations or rules of a
securities exchange or self-regulatory agency; provided, however, if and to the
extent the Board determines it is
-11-



--------------------------------------------------------------------------------



appropriate for the Plan to comply with the provisions of Section 422 of the
Code, no amendment that would require shareholder approval under Section 422 of
the Code shall be effective without the approval of Cronos’ shareholders.
3.2 Tax Withholding
Grantees shall be solely responsible for any applicable taxes (including,
without limitation, income and excise taxes) and penalties, and any interest
that accrues thereon, that they incur in connection with the receipt, vesting or
exercise of any Award. As a condition to the delivery of any Common Shares, cash
or other securities or property pursuant to any Award or the lifting or lapse of
restrictions on any Award, or in connection with any other event that gives rise
to a federal or other governmental tax or other statutory withholding obligation
on the part of the Company relating to an Award (including, without limitation,
the Federal Insurance Contributions Act (FICA) tax):
(a) the Company may deduct or withhold (or cause to be deducted or withheld)
from any payment or distribution to a Grantee, whether or not pursuant to the
Plan (including, subject to the applicable Award Agreement, Common Shares
otherwise deliverable);
(b) the Committee shall be entitled to require that the Grantee remit cash to
the Company (through payroll deduction or otherwise); or
(c) the Company may enter into any other suitable arrangements;
in each case in the Company’s discretion, to withhold (i) the minimum amounts of
such taxes required by law to be withheld based on the individual tax rates
applicable to Grantee or (ii) if provided in an Award Agreement, the minimum or
maximum individual tax rate applicable to the Grantee.
3.3 Required Consents and Legends
3.3.1 If the Committee at any time determines that any Consent (as hereinafter
defined) is necessary or desirable as a condition of, or in connection with, the
granting of any Award, the delivery of Common Shares or the delivery of any
cash, securities or other property under the Plan, or the taking of any other
action thereunder (each such action, a “Plan Action”), then, subject to Section
3.14, such Plan Action shall not be taken, in whole or in part, unless and until
such Consent shall have been effected or obtained to the full satisfaction of
the Committee. The Committee may direct that any Certificate evidencing Common
Shares delivered pursuant to the Plan shall bear a legend setting forth such
restrictions on transferability as the Committee may determine to be necessary
or desirable, and may advise the transfer agent to place a stop transfer order
against any legended shares.
3.3.2 The term “Consent” as used in this Article III with respect to any Plan
Action includes:
(a) any and all listings, registrations or qualifications in respect thereof
upon any securities exchange or under any federal, state or local law, or law,
rule or regulation of a jurisdiction outside the United States;
(b) any and all written agreements and representations by the Grantee with
respect to the disposition of Common Shares, or with respect to any other
matter, which the Committee may deem necessary or desirable to comply with the
terms of any such listing, registration or qualification or to obtain an
exemption from the requirement that any such listing, qualification or
registration be made;
(c) any and all other consents, clearances and approvals in respect of a Plan
Action by any governmental or other regulatory body or any stock exchange or
self-regulatory agency;
(d) any and all consents by the Grantee to:
(i) the Company’s supplying to any third-party recordkeeper of the Plan such
personal information as the Committee deems advisable to administer the Plan;
-12-



--------------------------------------------------------------------------------



(ii) the Company’s deducting amounts from the Grantee’s wages, or another
arrangement satisfactory to the Committee, to reimburse the Company for advances
made on the Grantee’s behalf to satisfy certain withholding and other tax
obligations in connection with an Award; and
(iii) the Company’s imposing sales and transfer procedures and restrictions and
hedging restrictions on Common Shares delivered under the Plan; and
(e) any and all consents or authorizations required to comply with, or required
to be obtained under, applicable law or otherwise required by the Committee.
Nothing herein shall require the Company to list, register or qualify the Common
Shares on any securities exchange.
3.4 Right of Offset
The Company shall have the right to offset against its obligation to deliver
Common Shares (or other property or cash) under the Plan or any Award Agreement
any outstanding amounts (including, without limitation, travel and entertainment
or advance account balances, loans, repayment obligations under any Awards, or
amounts repayable to the Company pursuant to tax equalization, housing,
automobile or other employee programs) that the Grantee then owes to the Company
and any amounts the Committee otherwise deems appropriate pursuant to any tax
equalization policy or agreement. Notwithstanding the foregoing, (i) if an Award
provides for the deferral of compensation within the meaning of Section 409A,
the Committee shall have no right to offset against its obligation to deliver
Common Shares (or other property or cash) under the Plan or any Award Agreement
if such offset could subject the Grantee to the additional tax imposed under
Section 409A in respect of an outstanding Award; and (ii) no such offset shall
be applied to Common Shares issuable on the exercise of Stock Options.
3.5 Nonassignability; No Hedging
Unless otherwise provided in an Award Agreement, no Award (or any rights and
obligations thereunder) granted to any person under the Plan may be sold,
exchanged, transferred, assigned, pledged, hypothecated or otherwise disposed of
or hedged, in any manner (including through the use of any cash-settled
instrument), whether voluntarily or involuntarily and whether by operation of
law or otherwise, other than (a) by will, (b) by the laws of descent and
distribution or (c) to any trust established for the benefit of the applicable
Grantee or any parent, grandparent, sibling or child (including any adopted
sibling or child) of the Grantee, and all such Awards (and any rights
thereunder) shall be exercisable during the life of the Grantee only by the
Grantee or the Grantee’s legal representative or the trustee, as applicable.
Notwithstanding the foregoing, the Committee may permit, under such terms and
conditions that it deems appropriate in its sole discretion, a Grantee to
transfer any Award to any person or entity that the Committee so determines. Any
sale, exchange, transfer, assignment, pledge, hypothecation or other disposition
in violation of the provisions of this Section 3.5 shall be null and void and
any Award which is hedged in any manner shall immediately be forfeited. All of
the terms and conditions of the Plan and the Award Agreements shall be binding
upon any permitted successors and assigns.
3.6 Change of Control
3.6.1 Unless otherwise provided in the applicable Award Agreement or employment
agreement, if a Grantee’s Employment is terminated by the Company or any
successor entity thereto without Just Cause on or within one (1) year after a
Change of Control, (i) each Award granted to such Grantee prior to such Change
of Control shall become fully vested (including the lapsing of all restrictions
and conditions) and, as applicable, exercisable, and (ii) any Common Shares
deliverable pursuant to Restricted Share Units shall be delivered promptly (but
no later than fifteen (15) days) following such Grantee’s termination of
Employment. Notwithstanding the foregoing, if, in connection with a Change of
Control, any outstanding Awards are not assumed by, or replaced with comparable
awards or rights by, the surviving corporation (or a parent or subsidiary of the
surviving corporation), then upon such Change of Control each Award granted to
such Grantee prior to such Change of Control shall become fully vested
(including the lapsing of all restrictions and conditions) and, as applicable,
exercisable. As of the Change of Control date, any outstanding performance-based
Awards shall be deemed earned at the actual performance level as of the date of
the Change of Control (or target performance if the Committee determines that
the actual performance level is unable to be determined) with respect to all
open performance periods and shall cease to be subject to any further
performance conditions but shall continue to be subject to time-based vesting
following the Change of Control in accordance with the original performance
period.
-13-



--------------------------------------------------------------------------------



3.6.2 Notwithstanding the foregoing, in the event of a Change of Control, a
Grantee’s Award may be treated, to the extent determined by the Committee to be
permitted under Section 409A and subject to the Award Agreement applicable to
the Award, in accordance with one or more of the following methods as determined
by the Committee in its sole discretion: (i) settle such Awards for an amount of
cash or securities equal to their value, where in the case of Stock Options and
Share Appreciation Rights, the value of such awards, if any, shall be equal to
their in-the-money spread value (if any) of such awards, as determined in the
sole discretion of the Committee; (ii) provide for the assumption of or the
issuance of substitute awards that shall substantially preserve the otherwise
applicable terms of any affected Awards previously granted under the Plan, as
determined by the Committee in its sole discretion; or (iii) provide that for a
period of at least twenty (20) days prior to the Change of Control, any Stock
Options or Share Appreciation Rights that would not otherwise become exercisable
prior to the Change of Control shall be exercisable as to all Common Shares
subject thereto (but any such exercise shall be contingent upon and subject to
the occurrence of the Change of Control, and if the Change of Control does not
take place within a specified period after giving such notice for any reason
whatsoever, the exercise shall be null and void) and that any Stock Options or
Share Appreciation Rights not exercised prior to the consummation of the Change
of Control shall terminate and be of no further force and effect as of the
consummation of the Change of Control. In the event that the consideration paid
in the Change of Control includes contingent value rights, earnout or indemnity
payments or similar payments, then the Committee shall determine if Awards
settled under clause (i) above are (a) valued at closing taking into account
such contingent consideration (with the value determined by the Committee in its
sole discretion) or (b) entitled to a share of such contingent consideration.
For the avoidance of doubt, in the event of a Change of Control where all Stock
Options and Share Appreciation Rights are settled for an amount (as determined
in the sole discretion of the Committee) of cash or securities, the Committee
may, in its sole discretion, terminate any Stock Option or share appreciation
right for which the exercise price is equal to or exceeds the per share value of
the consideration to be paid in the Change of Control transaction without
payment of consideration therefor. Similar actions to those specified in this
Section 3.6.2 may be taken in the event of a merger or other corporate
reorganization that does not constitute a Change of Control.
3.7 No Continued Employment or Engagement; Right of Discharge Reserved
Neither the adoption of the Plan nor the grant of any Award (or any provision in
the Plan or Award Agreement) shall confer upon any Grantee any right to
continued Employment, or other engagement, with the Company, nor shall it
interfere in any way with the right of the Company to terminate, or alter the
terms and conditions of, such Employment or other engagement at any time.
3.8 Nature of Payments
3.8.1 Any and all grants of Awards and deliveries of Common Shares, cash,
securities or other property under the Plan shall be in consideration of
services performed or to be performed for the Company by the Grantee. Awards
under the Plan may, in the discretion of the Committee, be made in substitution
in whole or in part for cash or other compensation otherwise payable to a
Grantee. Only whole Common Shares shall be delivered under the Plan. Awards
shall, to the extent reasonably practicable, be aggregated in order to eliminate
any fractional shares. Fractional shares may, in the discretion of the
Committee, be forfeited or be settled in cash or otherwise as the Committee may
determine.
3.8.2 All such grants and deliveries of Common Shares, cash, securities or other
property under the Plan shall constitute a special discretionary incentive
payment to the Grantee, shall not entitle the Grantee to the grant of any future
Awards and shall not be required to be taken into account in computing the
amount of salary or compensation of the Grantee for the purpose of determining
any contributions to or any benefits under any pension, retirement,
profit-sharing, bonus, life insurance, severance or other benefit plan of the
Company or under any agreement with the Grantee, unless the Company specifically
provides otherwise.
3.9 Non-Uniform Determinations
3.9.1 The Committee’s determinations under the Plan and Award Agreements need
not be uniform, and any such determinations may be made by it selectively among
persons who receive, or are eligible to receive, Awards under the Plan (whether
or not such persons are similarly situated). Without limiting the generality of
the foregoing, the Committee shall be entitled, among other things, to make
non-uniform and selective determinations under Award Agreements, and to enter
into non-uniform and selective Award Agreements, as to (a) the persons to
receive Awards, (b) the terms and provisions of Awards and (c) whether a
Grantee’s Employment has been terminated for purposes of the Plan.
-14-



--------------------------------------------------------------------------------



3.9.2 To the extent the Committee deems it necessary, appropriate or desirable
to comply with foreign law or practices and to further the purposes of the Plan,
the Committee may, in its sole discretion and without amending the Plan, (a)
establish special rules applicable to Awards to Grantees who are foreign
nationals, are employed outside the United States or both, and grant Awards (or
amend existing Awards) in accordance with those rules, and (b) cause the Company
to enter into an agreement with any local Subsidiary pursuant to which such
Subsidiary shall reimburse the Company for the cost of such equity incentives.
3.10 Other Payments or Awards
Nothing contained in the Plan shall be deemed in any way to limit or restrict
the Company from making any award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.
3.11 Plan Headings
The headings in the Plan are for the purpose of convenience only and are not
intended to define or limit the construction of the provisions hereof.
3.12 Termination of the Plan
The Board reserves the right to terminate the Plan at any time; provided,
however, that in any case, the Plan shall terminate on the day before the tenth
(10th) anniversary of the Effective Date, and provided further, that all Awards
made under the Plan before its termination shall remain in effect until such
Awards have been satisfied or terminated in accordance with the terms and
provisions of the Plan and the applicable Award Agreements.
3.13 Clawback/Recapture Policy
Awards under the Plan shall be subject to any clawback or recapture policy that
the Company may adopt from time to time to the extent provided in such policy
and, in accordance with such policy, may be subject to the requirement that the
Awards be repaid to the Company after they have been distributed to the Grantee.
3.14 Section 409A
3.14.1 Notwithstanding anything to the contrary contained herein, all Awards
made under the Plan that are intended to be “deferred compensation” subject to
Section 409A shall be interpreted, administered and construed to comply with
Section 409A, and all Awards made under the Plan that are intended to be exempt
from Section 409A shall be interpreted, administered and construed to comply
with and preserve such exemption. The Board and the Committee shall have full
authority to give effect to the intent of the foregoing sentence. To the extent
necessary to give effect to this intent, in the case of any conflict or
potential inconsistency between the Plan and a provision of any Award or Award
Agreement with respect to an Award, the Plan shall govern.
3.14.2 Without limiting the generality of Section 3.14.1, with respect to any
Award made under the Plan that is intended to be “deferred compensation” subject
to Section 409A:
(a) any payment due upon a Grantee’s termination of Employment shall be paid
only upon such Grantee’s separation from service from the Company within the
meaning of Section 409A;
(b) any payment due upon a Change of Control of Cronos shall be paid only if
such Change of Control constitutes a “change in ownership” or “change in the
effective control” within the meaning of Section 409A, and in the event that
such Change of Control does not constitute a “change in the ownership” or
“change in the effective control” within the meaning of Section 409A, such Award
shall be vested and non-forfeitable upon the Change of Control and any payment
shall be made at the earliest time permitted under Section 409A;
(c) if the Grantee is a “specified employee” (within the meaning of Section 409A
and as determined by the Company), any payment to be made with respect to such
Award in connection with the Grantee’s separation from service from the Company
within the meaning of Section 409A (and any other payment that would be subject
to the
-15-



--------------------------------------------------------------------------------



limitations in Section 409A(a)(2)(B) of the Code) shall be delayed until six (6)
months after the Grantee’s separation from service (or earlier death) in
accordance with the requirements of Section 409A;
(d) to the extent necessary to comply with Section 409A, any other securities,
other Awards or other property that the Company may deliver in lieu of Common
Shares in respect of an Award shall not have the effect of deferring delivery or
payment beyond the date on which such delivery or payment would occur with
respect to the Common Shares that would otherwise have been deliverable (unless
the Committee elects a later date for this purpose in accordance with the
requirements of Section 409A);
(e) with respect to any required Consent described in Section 3.3 or the
applicable Award Agreement, if such Consent has not been effected or obtained as
of the latest date provided by such Award Agreement for payment in respect of
such Award and further delay of payment is not permitted in accordance with the
requirements of Section 409A, such Award or portion thereof, as applicable,
shall be forfeited and terminate notwithstanding any prior earning or vesting;
(f) if the Award includes a “series of installment payments” (within the meaning
of Section 1.409A-2(b)(2)(iii) of the Treasury Regulations), the Grantee’s right
to the series of installment payments shall be treated as a right to a series of
separate payments and not as a right to a single payment;
(g) if the Award includes “dividend equivalents” (within the meaning of Section
1.409A-3(e) of the Treasury Regulations), the Grantee’s right to the dividend
equivalents shall be treated separately from the right to other amounts under
the Award;
(h) in the event any payments under the Award cannot be made at the time
specified under the Award without triggering an excise tax under Section 409A,
such payments shall be vested and non-forfeitable upon such event and shall be
made at the earliest time permitted under Section 409A; and
(i) for purposes of determining whether the Grantee has experienced a separation
from service from the Company within the meaning of Section 409A, “subsidiary”
shall mean a corporation or other entity in a chain of corporations or other
entities in which each corporation or other entity, starting with the Company,
has a controlling interest in another corporation or other entity in the chain,
ending with such corporation or other entity. For purposes of the preceding
sentence, the term “controlling interest” has the same meaning as provided in
Section 1.414(c)-2(b)(2)(i) of the Treasury Regulations, provided that the
language “at least 20 percent” is used instead of “at least 80 percent” each
place it appears in Section 1.414(c)-2(b)(2)(i) of the Treasury Regulations.
3.15 Governing Law
THE PLAN AND ALL AWARDS MADE AND ACTIONS TAKEN THEREUNDER SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REFERENCE TO THE PRINCIPLES OF CONFLICT OF LAWS.
3.16 Disputes; Choice of Forum
3.16.1 The Company and each Grantee, as a condition to such Grantee’s
participation in the Plan, hereby irrevocably submit to the exclusive
jurisdiction the Delaware Court of Chancery, over any suit, action or proceeding
arising out of or relating to or concerning the Plan or, to the extent not
otherwise specified in any individual agreement between the Company and the
Grantee, any aspect of the Grantee’s Employment with the Company or the
termination of that Employment. The Company and each Grantee, as a condition to
such Grantee’s participation in the Plan, acknowledge that the forum designated
by this Section 3.16.1 has a reasonable relation to the Plan and to the
relationship between such Grantee and the Company. Notwithstanding the
foregoing, nothing herein shall preclude the Company from bringing any action or
proceeding in any other court for the purpose of enforcing the provisions of
this Section 3.16.1.
3.16.2 The agreement by the Company and each Grantee as to forum is independent
of the law that may be applied in the action, and the Company and each Grantee,
as a condition to such Grantee’s participation in the Plan, (i) agree to such
forum even if the forum may under applicable law choose to apply non-forum law,
(ii) hereby waive, to the fullest extent permitted by applicable law, any
objection which the Company or such Grantee now or hereafter may have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding in any court referred to in Section 3.16.1, (iii)
-16-



--------------------------------------------------------------------------------



undertake not to commence any action arising out of or relating to or concerning
the Plan in any forum other than the forum described in this Section 3.16 and
(iv) agree that, to the fullest extent permitted by applicable law, a final and
non-appealable judgment in any such suit, action or proceeding in any such court
shall be conclusive and binding upon the Company and each Grantee.
3.16.3 Each Grantee, as a condition to such Grantee’s participation in the Plan,
hereby irrevocably appoints the Corporate Secretary, of the Company as such
Grantee’s agent for service of process in connection with any action, suit or
proceeding arising out of or relating to or concerning the Plan, who shall
promptly advise such Grantee of any such service of process.
3.16.4 Each Grantee, as a condition to such Grantee’s participation in the Plan,
agrees to keep confidential the existence of, and any information concerning, a
dispute, controversy or claim described in Section 3.18, except that a Grantee
may disclose information concerning such dispute, controversy or claim to the
court that is considering such dispute, controversy or claim or to such
Grantee’s legal counsel (provided that such counsel agrees not to disclose any
such information other than as necessary to the prosecution or defense of the
dispute, controversy or claim).
3.17 Waiver of Jury Trial
EACH GRANTEE WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THE PLAN.
3.18 Waiver of Claims
Each Grantee of an Award recognizes and agrees that before being selected by the
Committee to receive an Award the Grantee has no right to any benefits under the
Plan. Accordingly, in consideration of the Grantee’s receipt of any Award
hereunder, the Grantee expressly waives any right to contest the amount of any
Award, the terms of any Award Agreement, any determination, action or omission
hereunder or under any Award Agreement by the Committee, the Company or the
Board, or any amendment to the Plan or any Award Agreement (other than an
amendment to the Plan or an Award Agreement to which his or her consent is
expressly required by the express terms of an Award Agreement). Nothing
contained in the Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind or a fiduciary relationship
between the Company and any Grantee. The Plan is not intended to be subject to
the Employee Retirement Income Security Act of 1974 (ERISA), as amended.
3.19 Severability; Entire Agreement
If any of the provisions of the Plan or any Award Agreement is finally held to
be invalid, illegal or unenforceable (whether in whole or in part), such
provision shall be deemed modified to the extent, but only to the extent, of
such invalidity, illegality or unenforceability and the remaining provisions
shall not be affected thereby; provided that if any such provision is finally
held to be invalid, illegal, or unenforceable because it exceeds the maximum
scope determined to be acceptable to permit such provision to be enforceable,
such provision shall be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder. The
Plan and any Award Agreements contain the entire agreement of the parties with
respect to the subject matter thereof and supersede all prior agreements,
promises, covenants, arrangements, communications, representations and
warranties between them, whether written or oral, with respect to the subject
matter thereof.
3.20 No Liability With Respect to Tax Qualification or Adverse Tax Treatment
Notwithstanding anything to the contrary contained herein, in no event shall the
Company be liable to a Grantee on account of an Award’s failure to (a) qualify
for favorable United States, Canadian or other tax treatment or (b) avoid
adverse tax treatment under United States, Canadian or other law, including,
without limitation, Section 409A.
3.21 No Third-Party Beneficiaries
Except as expressly provided in an Award Agreement, neither the Plan nor any
Award Agreement shall confer on any person other than the Company and the
Grantee of any Award any rights or remedies thereunder. The
-17-



--------------------------------------------------------------------------------



exculpation and indemnification provisions of Section 1.3.4 shall inure to the
benefit of a Covered Person’s estate and beneficiaries and legatees.
3.22 Successors and Assigns of the Company
The terms of the Plan shall be binding upon and inure to the benefit of the
Company and any successor entity, including as contemplated by Section 3.6.
3.23 Date of Adoption and Approval of Shareholders
The Plan was adopted by the Board on March 29, 2020 and was approved by Cronos’
shareholders on June 25, 2020 (the “Effective Date”).


-18-

